Citation Nr: 9909149	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991, with five months prior active service.  

The appeal arises from the March 1998, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, denying service connection for 
PTSD.  

Previously in a November 1995 decision the RO denied service 
connection for an acquired psychiatric disorder, and in March 
1997 the RO denied service connection for PTSD; both of those 
prior decisions became final because the veteran did not file 
a notice of disagreement within a year of notification of the 
decisions.

As has been recognized at a February 1999 Board Video 
Conference hearing, the appealed claim has been styled as 
whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder to include PTSD.


FINDING OF FACT

Evidence received since the last final decision by the RO in 
March 1997 is new and probative of the question of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, and that evidence is so significant 
that it must be considered to fairly decide the merits of 
that claim.




CONCLUSION OF LAW

New and material evidence has been received since the Board's 
last final decision denying service connection for an 
acquired psychiatric disorder to include PTSD; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the veteran was originally denied 
service connection for a nervous condition in a November 1995 
RO rating decision.  Service connection for PTSD was not then 
considered.  In a March 1997 RO rating decision, in pertinent 
part, the veteran was denied service connection for PTSD.  
The veteran did not timely file a notice of disagreement with 
either of those decisions, and they both became final.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Federal Circuit 
held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring a 
reasonably possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

New evidence received since the last final denial of service 
connection for an acquired psychiatric disorder by the RO in 
November 1995, and since the last final denial of service 
connection for PTSD by the RO in March 1997, includes private 
psychiatric outpatient treatment records from 1997; a 
February 1998 letter from W. Brezinski, M.A., a private 
treating psychologist; a March 1998 VA PTSD examination for 
compensation purposes; and testimony by the veteran and her 
husband at a February 1999 Board Video Conference hearing.  

Of this evidence, the testimony by the veteran and her 
husband was to the effect that the veteran witnessed many 
horrible sights in service, including dead and burned bodies, 
and severed limbs and heads, while serving as military police 
in the Persian Gulf during Operation Desert Storm, including 
along Ambush Alley, a name given to the single roadway 
leading in and out of Kuwait along which many enemy soldiers 
were killed.  The veteran and her husband testified that 
prior to their marriage they had been in the same units 
performing military police duty in the Persian Gulf, and had 
together witnessed these horrible sights, that they were 
harrowing experiences for the veteran, and that she later 
suffered effects of PTSD as a result, including nightmares, 
flashbacks of the incidents, avoidance of eating meat, and 
other symptoms.  The veteran's husband thus corroborated the 
stressors alleged by the veteran.  

In a February 1998 letter, W. Brezinski, M.A., a private 
treating psychologist, diagnosed PTSD based on the veteran's 
claimed stressors in service in the Persian Gulf.  The 
psychologist informed that the diagnosis was substantiated 
using the MMPI-2 and the PTSD scale designed by Terrance 
Skeens (sic).  

This testimony by the veteran and her husband and letter from 
a private treating psychologist thus present a diagnosis of 
PTSD based on confirmed inservice stressors.  This new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder to include 
PTSD.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder to include PTSD is reopened.  


REMAND

The claim for service connection for an acquired psychiatric 
disorder to include PTSD having been reopened, the claim is 
here the subject of remand.  

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991). 

Service connection for PTSD requires each of the following:

1) medical evidence establishing a clear diagnosis 
of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (1998).

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The Court has held that "(w)here it 
is determined, through recognized military citations or other 
supportive evidence that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory', e.g. credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993) (emphasis added); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where the VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy, or where the veteran, even if he 
did engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Duran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.  In West v. Brown, 7 Vet. 
App. 329 (1995), the Court elaborated on the analysis in 
Zarycki.  In Zarycki, the Court held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiner must be instructed to consider those established 
events in making his or her determinations.

The veteran must present evidence of having engaged in combat 
with the enemy, or there must be evidence to corroborate his 
testimony that the stressors he claims to have experienced in 
service did in fact occur.  38 C.F.R. § 3.304(f) (1998); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1991); Zarycki, 6 Vet. 
App. at 92, citing Manual M-21-1, Part IV, paragraph 7.46(e) 
("other supporting evidence [of participation in a stressful 
episode] includes, but is not limited to, plane crash, ship 
sinking, explosion, rape or assault, duty on a burn ward or 
in graves' registration.")

The veteran served on active duty from January 1991 to May 
1991, with five months prior active service.  The veteran 
does not contend that she engaged in combat with the enemy, 
but nonetheless alleges multiple stressors in service 
causative of her PTSD experienced during Operation Desert 
Storm while stationed in the Persian Gulf as a military 
police (MP) person.  

The veteran's service Form DD 214 informs that the veteran 
completed three months of foreign service, including active 
duty in support of Operation Desert Shield/Storm, and that 
her military occupational specialty was that of military 
police.  

At a February 1999 Board Video Conference hearing conducted 
at the RO, the veteran testified that she experienced 
stressors in service during the Persian Gulf War, 
participating in Operation Desert Storm.  She testified that 
during that war she was military police and was stationed 
outside Hafar al-Batin, with duties including going from one 
camp to another, passing through various towns, transporting 
prisoners.  She testified that she also participated in 
taking over the country and assessing damage.  She testified 
that she experienced sniper fire on a building preventing 
them from leaving the building, hearing the bullets striking 
the building.  She testified that alarms went off for 
chemical warfare, requiring her to put on a protective suit 
and mask.  She testified that there were bodies in Ambush 
Alley which smelled, and that there were flies.  She 
explained that Ambush Alley was the road going in and out of 
Kuwait on which the enemy had tried to flee and on which the 
enemy was bombed, so that she saw the bodies of many dead 
enemy soldiers on that road.  She described it as a wrenching 
time.  She testified that her husband, to whom she was then 
not yet married, was also military police stationed there 
with her, so that he could corroborate her experiences.  She 
testified that in the course of her duties in the Persian 
Gulf War she came across mangled bodies that were burnt and 
charred black, and multiple body parts including a severed 
head.  She testified that she also experienced nearby Scud 
missile strikes.  She testified that her memory of the 
charred bodies was recurrent.  She testified that as a result 
of her Desert Storm experiences she did not like to eat meat, 
and that meat made her sick to her stomach, so that she also 
did not cook meat, though her husband cooked it in the house 
and ate it.  She testified that she had recurring nightmares 
about persons chasing her and trying to kill her, adding that 
in these nightmares she saw bodies, skulls, and flies she 
associated with the war.  She explained that the nightmares 
began approximately six months after her return home from 
Desert Storm.  She testified that at first she only had one 
nightmare per week or per month, but that the condition grew 
progressively worse, so that she now had nightmares six or 
seven times per week.  She explained that she was now on 
medication which helped her condition, but added that she 
still suffered from nightmares.  She also testified that 
often the smell of meat or seeing flies would cause her to 
re-experience incidents in service in which there were swarms 
of flies around dead bodies.  She added that she was 
terrified by thunderstorms or loud noises.  She complained 
that her VA examination for compensation purposes to assess 
any mental conditions had been inadequate, did not properly 
examine her for PTSD, and lasted for no more than five or ten 
minutes.  

Also at the hearing, the veteran's husband testified that at 
times during Desert Storm he and the veteran were stationed 
with the same outfit, or in the same prisoner transportation 
or observation unit.  He added that they were married after 
returning from Desert Storm, and had been married seven 
years.  He testified that he and his wife together 
experienced traveling the road into Kuwait known as Ambush 
Alley, as part of damage assessment and other service duties.  
He testified that during their inspection they witnessed some 
bodies that had not been retrieved or could not be retrieved, 
including bodies in blown-up vehicles.  He added that these 
bodies had become infested by insects, that some had burst, 
and that the skin had burned off of some of them or had been 
eaten by animals, with much decomposition, including almost 
to the skull.  He testified that the sights were grotesque 
with an awful odor.  He testified that in their marriage he 
did all of the handling and cooking of meat in their house, 
adding that the smell of the meat sickened his wife, so that 
if there was meat she would not eat at all.  

The veteran's husband testified that the veteran's nightmares 
had grown worse over the years, though their severity varied.  
He added, in effect, that their units had witnessed some 
pretty nasty things during Desert Storm, and that other 
people from their units, both men and women, had had 
difficulties since the war as a result of witnessing those 
things.  He testified that he had known his wife in service 
prior to onset of her symptoms, and she had been an outgoing 
person, and did not then, as she did now, wish to avoid 
socializing and experience difficult moods.  He added that 
the veteran had only been 18 years old in Desert Storm, and 
had never left home prior to witnessing the horrible sights 
she witnessed in Desert Storm.  Regarding the veteran's 
recent VA mental health examination for compensation 
purposes, he testified that it lasted no more than five 
minutes and consisted of only two or three basic questions.  
He added that he heard no discussion of her nightmares at 
that examination.

In an August 1996 report of a social worker's interview of 
the veteran at the Princeton Vet Center, the veteran conceded 
that she had not seen a psychologist or a psychiatrist in 
service.  She reported that she had never used illegal drugs, 
and only used alcohol once or twice per year.  She reported 
having only once consumed alcohol to excess.  She reported 
that her current health was poor, and reported that her 
current medications included anti-inflammatories and 
antidepressants.  The examiner noted that the veteran 
currently suffered from bad dreams, flashbacks, severe mood 
swings, anxiety, and depression.  The examiner noted that the 
veteran vividly recalled the bodies she had witnessed in 
service, and that her recollections had gradually led to many 
somatic difficulties, including upset stomach, nervousness, 
mood swings, and nightmares.  The examiner diagnosed 
recurrent major depression; PTSD; panic disorder without 
agoraphobia; and dysthymic disorder.  The examiner also noted 
that the veteran apparently suffered from an undiagnosed 
medical disorder due to the Persian Gulf.  

In a February 1998 letter, W. Brezinski, M.A., a private 
clinical psychologist, informed that he had treated the 
veteran including for diagnosed PTSD.   The psychologist 
found that the veteran did meet the diagnostic criteria for 
PTSD, with the diagnosis substantiated by use of both the 
MMPI-2 and a PTSD scale designed by Terrance Skeens, a VA 
clinician.  The psychologist opined that the veteran's 
Persian Gulf experiences were the source of her emotional 
discomfort and the direct cause of her PTSD.

Despite current psychiatric symptomatology and private 
diagnoses of PTSD based on stressors reported by the veteran 
and confirmed as witnessed by her husband, including 
witnessing multiple dead and severely burned bodies and body 
parts in various stages of decay, including decapitated 
heads, the March 1998 VA psychiatric examiner concluded that 
the veteran did not describe any out-of-the-ordinary 
experiences in service or any personal problems related to 
war experiences to which her psychiatric problems could be 
attributed.  That examiner diagnosed panic/anxiety disorder 
with agoraphobia and dysthymic disorder, but did not diagnose 
PTSD.   Similarly, at a September 1996 VA PTSD examination 
for compensation purposes, the examiner did not diagnose PTSD 
despite noting the veteran's reported history of inservice 
experiences as an MP in Saudi Arabia, exporting prisoners and 
witnessing bodies and severed heads, and her complaints of 
being tense, anxious, and depressed, with difficulty 
adjusting, nightmares, flashbacks, and panic in crowds.  The 
examiner instead diagnosed major affective disorder with 
secondary panic attacks, and adjustment disorder with anxious 
and depressed mood, secondary to physical illness and 
situational factors. 

The Board finds these conflicts in diagnoses particularly 
troubling in this case.  The VA examiners for compensation 
purposes have here not only not diagnosed PTSD, but they have 
also denied the apparently obvious stressful nature of 
stressors reported by the veteran and corroborated by her 
husband.  This despite the recognition by private psychiatric 
examiners of the stressful nature of those inservice 
incidents.  It is beyond the Board's comprehension how the 
horrors described by the veteran and her husband - including 
viewing charred, decaying bodies attacked by flies with 
associated stench of rotting flesh - could be considered not 
beyond normal human experience.  See Zarycki, 6 Vet. App. at 
92, citing Manual M-21-1, Part IV, paragraph 7.46(e).  
Accordingly, the Board refuses to accept the September 1996 
and March 1998 VA psychiatric examinations for compensation 
purposes as valid for purposes of considering the veteran's 
claim for service connection for PTSD.  

Accordingly, an additional VA psychiatric examination for 
compensation purposes is in order, to ascertain whether the 
veteran suffers from PTSD due to inservice stressors as 
corroborated by her husband, and to ascertain whether the 
veteran suffers from any other psychiatric disorders due to 
her period of service.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of her claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:



1.  The RO should contact the veteran and 
request that she submit any available 
additional evidence of alleged stressors 
she experienced in service. The veteran 
should be informed that such evidence may 
include any photographs or other 
documentation that might serve to verify 
alleged stressors.  When making these 
requests, the RO should provide the 
veteran with a copy of this remand, and 
should separately enumerate in the 
request the alleged stressors as noted 
within this remand.  The veteran should 
be advised that information is vitally 
necessary to obtain supportive evidence 
of stressful events and that the 
information about stressors must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be informed of the 
probative value of any lay statements 
from persons with knowledge of the 
alleged stressful events.  The RO should 
attempt to assist the veteran in 
obtaining such statements.  Any evidence 
obtained should be associated with the 
claims file, together with a copy of the 
request to the veteran.

The RO should also request that the 
veteran identify all sources of medical 
treatment received for any psychiatric 
disorder, including PTSD, since December 
1997.  She should be requested to obtain 
and submit copies of any such private 
(non-VA) medical records.  The RO should 
obtain copies of any such reported VA 
treatment records.  Copies of any medical 
records 


obtained or submitted should be 
associated with the claims folder.

2.  Thereafter, the RO should obtain 
copies of the veteran's service personnel 
records.  The RO should also contact the 
National Archives and Records 
Administration (NARA), or other indicated 
channels, to obtain morning reports for 
periods of alleged stressors for which 
adequate details have been provided.  
Also, the RO should contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for development 
of all alleged stressors about which 
sufficient detail has been provided.  Any 
National Personnel Records Center, NARA, 
USASCRUR, or other report or response 
obtained should be associated with the 
claims file. 

3.  Next, the RO must specifically 
determine, based upon the complete 
record, which, if any, additional 
alleged inservice stressors have been 
confirmed by independent evidence (in 
addition to the stressors already 
corroborated by the veteran's husband).  
If any additional stressors are 
confirmed or otherwise accepted, the RO 
must make specific findings of the 
nature of the additional stressor or 
stressors.  In rendering the 
determination, the attention of the RO 
is directed to the cases of Zarycki and 
West in the above discussions.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the 
record.  All additional evidence 
submitted must be considered.



4.  Next, the RO should arrange for an 
examination by a VA psychiatrist to 
determine if a diagnosis of PTSD based 
only on confirmed or accepted stressors 
is appropriate, and also to determine if 
diagnoses of any other psychiatric 
disorders due to or incurred in the 
veteran's period of service are 
appropriate.  If possible, this 
examination should be conducted by a VA 
examiner other than the two psychiatric 
examiners who already examined the 
veteran for compensation purposes in 
September 1996 and March 1998.  The RO 
must specify to the examiner the 
stressors that are confirmed or accepted 
by the evidentiary record, including 
those confirmed by the veteran's husband 
in his February 1999 Board Video 
Conference hearing testimony.  The 
examiner must be instructed that only 
the confirmed or accepted stressor 
events may be considered, for the 
purpose of determining 1) sufficiency of 
the stressors to produce PTSD and 2) 
whether there is a linkage between the 
established stressor(s) and the current 
symptomatology.  The examination report 
should reflect a review of pertinent 
material in the claims folder.  The 
examiner should include a review of 
prior psychiatric findings.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
the alleged stressors found by the RO 
were sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found by the RO, if 
such 


stressors are found by the examiner to 
have been sufficient to produce PTSD.  
The examiner should also ascertain and 
report whether the veteran suffers from 
any other psychiatric disorders due to 
or incurred in her period of service.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary tests should 
be conducted.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner for the 
examination.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD.  If the determination remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


